United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 21-2102
                    ___________________________

           In re: Donald Henderson Scott; Carolyn Yvonne Scott

                         lllllllllllllllllllllDebtors

                        ------------------------------

              Donald Henderson Scott; Carolyn Yvonne Scott

                        lllllllllllllllllllllAppellants

                                      v.

               Julie Anderson, counsel for Mila Homes, LLC

                         lllllllllllllllllllllAppellee
                               ____________

                Appeal from the United States Bankruptcy
                  Appellate Panel for the Eighth Circuit
                             ____________

                      Submitted: February 18, 2022
                         Filed: March 16, 2022
                             [Unpublished]
                             ____________

Before COLLOTON, SHEPHERD, and GRASZ, Circuit Judges.
                         ____________

PER CURIAM.
      Donald and Carolyn Scott appeal after the Bankruptcy Appellate Panel (BAP)
affirmed the bankruptcy court’s1 denial of their motions for sanctions and to
disqualify the bankruptcy judge and awarded $3,000 in sanctions against the Scotts.
The Scotts argue that the BAP engaged in impermissible independent fact finding
because the record on appeal was not properly transmitted from the bankruptcy court,
and that the BAP erred by accepting Appellee’s brief and appendix. The Scotts do
not argue the underlying merits of their appeal to the BAP or the BAP’s imposition
of sanctions against them. Having carefully considered the record and the parties’
arguments, we find no basis for reversal. See In re Vote, 276 F.3d 1024, 1026 (8th
Cir. 2002) (bankrupty court’s factual findings are reviewed for clear error and its
conclusions of law de novo).

       The Scotts have failed to identify how any of the claimed technical errors
prejudiced them.      Accordingly, any error was harmless. See Fed. R. Civ. P. 61
(harmless error is not grounds for disturbing judgment); Fed. R. Bankr. P. 9005 (Rule
61 applies to bankruptcy cases); Shinseki v. Sanders, 556 U.S. 396, 409 (2009) (“The
party that ‘seeks to have a judgment set aside because of an erroneous ruling carries
the burden of showing that prejudice resulted.’”) (citation omitted); Hess v. Ables,
714 F.3d 1048, 1051 n.2 (8th Cir. 2013) (claims not briefed on appeal are waived).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Brian T. Fenimore, United States Bankruptcy Judge for the
Western District of Missouri.

                                         -2-